Appellant's able attorneys make an impassioned appeal for a rehearing in this cause, among other things, saying:
"Appellant comes before this court realizing he is but a poor downtrodden, helpless creature, surrounded by a state of facts in all human probabilities not of his own making, and humbly prays the court to give his cause a careful and considerate hearing, to the end that he may *Page 170 
have a fair and impartial trial; and that he be not forced to suffer the penalty of death for a crime he did not in all human probability commit.
"The conclusion is irresistible that the popular mind, by virtue of the character and race of the assaultant and assaultee and the atrociousness of the alleged crime, was inflamed to such an extent as to preclude that fair and impartial trial contemplated and guaranteed by the organic law. The court will recognize from the evidence that the locality of the commission of the crime was in a small town and likely the major portion of the citizenship thereof actually looked upon the mutilated body of the dead woman, and that perhaps each person so inspecting the body graphically and vividly described its horrors to all with whom they came in contact; the average mind of the citizenship of that county, from whose body the trial jury was drawn, was in a high state of fevered perturbation. No reasonable man would undertake to measure the sea's depth when its waves were lashed in foam and froth by the tempest; and no human being should be put to trial where the issues were life and death, when the popular mind of the vicinage was storm-tossed by passion and prejudice and was clamorous for a victim. The conditions forbade the defendant receiving such a trial as is embraced in due process of law.
"Conceding the circumstances pointed strongly to appellant's guilt, they do not establish the same with that moral certainty which is indispensable in cases of circumstantial evidence. The court will recall the language of one of its greatest predecessors, when he substantially says, `While the facts and circumstances pointing to defendant's guilt are cogent and render it quite probable that he participated in the murder, they do not impress us with that force and conclusiveness which should preclude every other hypothesis except defendant's guilt.'"
That portion of the paragraph relating to the inflamed condition of the public mind, so vividly portrayed in the language, would be of unusual strength and force if it had the least foundation in the record before us. If such a condition of affairs existed, it would be a most severe reflection on the lawyers who tried the case, for no application to change the venue was filed. But we do not think them entitled to such criticism, for in no line of the record is there any suggestion that the jury who tried appellant was not a fair and impartial jury. There is no suggestion in the record that anyone of the jury had ever heard of the case, much less formed an opinion, or that "their mind was in a high state of fevered perturbation." And if there was the slightest ground for such graphic language, we are satisfied the able counsel who tried this case would, at least, have had the record now before us, to some extent at least, reflect such condition of affairs. Of course, "a poor down-trodden, helpless creature" is entitled to a fair and impartial trial at the hands of the courts of this State, and we would be recreant to our duty, as would the trial court, if we did not see that he was given such a trial. As to being "surrounded by a state of facts, in all human probabilities, not of his own making," we can hardly agree with appellant under this *Page 171 
record now before us. Appellant is shown to have been the cook at Judge A.E. Masterson's. On the afternoon of this tragedy, it is shown that Judge Masterson and family went to an adjoining town to witness a game of baseball, leaving appellant in charge of the premises. It is in proof, and appellant admits that he prepared the supper that night and cooked the breakfast next morning — no one else is known to have made a fire in the cook stove, nor does the record suggest that anyone else probably may have done so. Mrs. L.B. Seitz was boarding at the home of Mrs. Turner; she left Mrs. Turner's to go to town, which would take her by the Masterson's home; she was last seen alive near the Masterson home, and when found dead was near the Masterson home. There is nothing to suggest that she got further or to any other or different place. Appellant is shown to have been at the Masterson home alone about the time when Mrs. Seitz was seen last alive near this place. Mrs. Seitz was wearing a pair of law-quarter shoes she had purchased from Sells Bros.; a wire gauze hat owned by Mrs. Seitz was missing from her effects at Mrs. Turner's, and the natural deduction is that she was wearing it that evening on her trip to town. In the ash-pan of the stove where appellant did the cooking was a bundle of wire of the character and kind used to make this character of hat; in the ash-pan also were found shoe nails, eye-lets, etc., of shoes. A pair of shoes of exactly the same number and kind worn by Mrs. Seitz was purchased from the firm from whom Mrs. Seitz purchased her shoes, and one of them burned. The nails, eye-lets, etc., secured from the ashes where this shoe was burned were of the same character, kind and description found in the ash-pan of the stove where appellant is shown to alone have done the cooking. It is true that appellant undertook to explain these things by saying that Mrs. Masterson had thrown away a wig and he burned it in the stove, and that he sometimes repaired shoes for the Masterson family, and those shoe nails may have gotten in the stove that way, yet while he called Judge Masterson, Mrs. Masterson and Billy Masterson on other features of the case, he offered no proof by either or any of them that he had ever repaired a shoe for any member of the family, or that Mrs. Masterson ever owned a wig or had ever thrown one away, and under such circumstances it is not unreasonable that the jury did not believe such explanation. Human blood was found on the post of one of the gates of Judge Masterson's home next morning. This was demonstrated by a chemical analysis. Appellant undertood to explain this away by showing that a little child had cut her foot while playing in the yard, but the evidence discloses that this little girl cut her foot several days after Mrs. Seitz had been killed, and after the post on which the human blood was found had been removed, and this explanation did not explain how the human blood came on the post the morning Mrs. Seitz's dead body was found. Mrs. Seitz's body was shown to have received four stab wounds made with a two-edged instrument. A two-edge knife was found at appellant's home, made from an old case-knife, which appellant admits he made. This knife fit the holes in the clothing, and *Page 172 
the wounds in the body, and, strange to say, the wounds being of varying depth, the knife of appellant, found at his home, would not go into the holes the full length only where the wound was the deepest. It is shown by the State's testimony that appellant took a bath at his home that night and changed his underclothes. When the underclothing was found, the undershirt was spotted with blood. Appellant admits the undershirt found was his shirt, and the only explanation he gives is that in shaving he may have cut himself and the blood dropped on the undershirt. Blood was on the shoes he was wearing, and he undertakes to explain that this was animal blood. There are many other facts and circumstances in evidence, but a recitation of the above is enough to show that the jury was authorized to find, and was sufficient to produce in their minds a reasonable and moral certainty that the accused and no other person committed the offense alleged. Of course, in no case depending on circumstantial evidence can it be shown beyond all peradventure of a doubt that any person committed a certain crime, but it can be demonstrated beyond a reasonable doubt that the person on trial committed the crime, and this is what the law demands, and what the evidence in this case fully measures up to. There is no evidence in this case pointing to any other person as the one who may have committed the crime. But all the facts and circumstances point with specific clearness to appellant as the person who on this case murdered Mrs. Seitz and outraged her person. Appellant's able counsel admit "the facts and circumstances pointing to defendant's guilt are cogent and render it probable that he participated in the murder," yet they say they do not impress them with that force and conclusiveness which should preclude every other hypothesis except defendant's guilt. These cogent facts and circumstances did so impress the jury who tried appellant; did so impress the trial judge, and, viewing the case from the record before us alone, we must confess that they impress us as they did the jury who tried appellant, and had we been a member of the jury that tried appellant we could have returned no other verdict than to adjudge him guilty.
The other questions raised are fully discussed in the original opinion, and we do not now deem it necessary to do so again.
The motion for rehearing is overruled.
Overruled.